Citation Nr: 1702008	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for hypertensive cardiovascular disease with left ventricular hypertrophy and mild renal insufficiency.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1992 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


REMAND

The Veteran's hypertensive cardiovascular disease with left ventricular hypertrophy and mild renal insufficiency is currently assigned a 30 percent disability rating, effective July 7, 2000. This disability is rated under Diagnostic Code 7101-7007. See 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 (2016). The Veteran contends that his service-connected disability has become more severe and that he is entitled to an increased disability rating as a result. See May 2010 claim; October 2010 Notice of Disagreement.

On February 11, 2016, the AOJ requested that QTC Medical Services, a VA contractor, schedule the Veteran for a VA examination. An invoice from QTC notes that the exam was scheduled for February 22, 2016 at 11 am, but that the Veteran "did not appear for the originally scheduled appointment." There is no indication in the record that the Veteran attempted to reschedule the appointment or any argument that the Veteran was not properly notified of the appointment.

In general, the consequences of failure to report for a VA examination without good cause may include denial of the claim 38 C.F.R. §§ 3.158, 3.655 (2016). However, upon reviewing the record, the Board finds that affording the Veteran one more opportunity for a VA examination is warranted due to a reasonable possibility that the Veteran was not properly notified of the February 2016 VA examination scheduled for him.

The Veteran has had multiple address changes during the course of the appeal period. His May 2010 claim shows an address on [redacted]. His September 2010 Notice of Disagreement and October 2011 claim for service connection for sleep apnea show an address on [redacted]. A December 2011 Report of General Information and a May 2012 Statement in Support of Claim show an address on [redacted]. A May 2013 letter to the VA from the Veteran's then accredited representative and a claim for secondary service connection show an address for the Veteran on [redacted]. A February 2016 Exam Request shows the Veteran's address on [redacted]. The Board notes that the February 2016 Exam Request shows detailed contact information for the Veteran, including an email address that appears to include a typographical error. A June 2016 Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative as well as a June 2016 Privacy Act request show an address for the Veteran on [redacted]. 

The Board notes that in response to the Veteran's Privacy Act request, the VA Records Management Center sent a June 2016 letter to the address on [redacted], not [redacted]. Further, an October 2016 letter from the Board notifying the Veteran of the docketing of his appeal and a December 2016 letter from the Board responding to the Veteran's Privacy Act request were both sent to the address on [redacted]. Both letters were returned as undeliverable. In January 2017, the Board resent the response to the Privacy Act request to the address on [redacted]. If the Records Management Center and the Board were using old addresses in communicating with the Veteran, it is possible that the AOJ was doing so as well when it requested the VA exam in February 2016.

Absent from the record is documentation as to how the Veteran may have been notified of the February 2016 exam scheduled for him, e.g. whether he was sent a letter, and if so, to which address, whether he was sent an email, and if so, to which address, or whether the information was relayed by phone, text or some other form of communication. The Veteran seemed to have been living at the R. Drive address some time before February 2016, and by June 2016 he seemed to have been living at [redacted]. It is unknown where the Veteran was living in February 2016 or whether notice was sent to his physical address at the time. Further, as the email address listed in the exam request appears to have a typographical error, it is unknown whether notice that may have been sent via email was actually sent to the correct address. Thus, it is unknown if the Veteran received proper notice of the scheduled exam, and whether, in light of the fact that only eleven calendar days existed between the date the exam was requested and the date it was scheduled for, that notice was timely. 

Also absent from the record is documentation as to whether the Veteran notified the VA of his change of address each time he moved.  Thus, without more information, it is difficult to determine if the Veteran was without good cause for missing the exam.

Given the above circumstances, and in light of the Board's duty to assist the Veteran in developing his claim, the Board finds it more efficient and to the benefit of the Veteran that the AOJ should again afford the Veteran a VA examination. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326. The AOJ should also take reasonable steps to work in conjunction with the Veteran's representative to assure that the Veteran gets adequate notice and assistance to ensure that he has the opportunity to report for his examination. 

At the same time, the claim cannot continue in perpetuity. The ordered examination is necessary to evaluate the Veteran's claims, and the Veteran is reminded that the consequences of failure to report for a VA examination without good cause may include denial of the claim 38 C.F.R. §§ 3.158, 3.655. Therefore, the Veteran must do his best to report for examination, or to reschedule the examination in advance if he is unable to attend. The Veteran is also informed that the duty to assist is not a one-way street; he has a responsibility to cooperate in the development of all facts pertinent to his claims, to appear for his scheduled examination, and to properly notify the VA when his address changes. See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

It appears that the Veteran receives ongoing treatment at a VA medical center for his disability, and the claims file includes VA treatment records dated through February 2016. Therefore, the Board is directing the AOJ to associate with the claims file VA treatment records since February 2016 to ensure the record is complete.

The Veteran is informed that if he fails to report without good cause, the claim may be denied.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and ensure that all contact information for the Veteran is current.

Please review with the Veteran and his representative the proper procedures for notifying the VA of changes of address or other contact information.

2. Obtain updated VA treatment records for the Veteran dating since February 2016.

3. Then, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected hypertensive cardiovascular disease with left ventricular hypertrophy and mild renal insufficiency. VBMS/Virtual VA records must be made available to, and reviewed by, the examiner.

4. The Veteran is rated under codes 7101-7007.  However, Note 3 to DC 7101 provides: Evaluate hypertension separately from hypertensive heart disease.  The AOJ must either comply with the regulation or prepare a document to explain why the regulation is not applicable in this case.

5.After completing the requested actions, readjudicate the claim in light of all pertinent evidence. If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




